Title: To Thomas Jefferson from William Alexander, 8 February 1804
From: Alexander, William
To: Jefferson, Thomas


               
                  Respected Sir 
                  Charleston 8th. February 1804
               
               Allow A Youth to Address you his Father was held in Carolina with esteem, his Son has met with Misfortunes to A Considerable Sum
               The Youth who now addresses you must observe my deceased parents (Alexr. Alexander & Wife) have Left some small competency to me but having the family of Wife and Child Induces me to Supplicate you for an Appointement of Any Kind in Carolina My Adged Grand Mother was with Enjoyment (altho at the Adge of Eighty Seven) At the Moment I Mentioned that you had appointed my Uncle her Son, James Anderson as Commercial Agent at Cette in France, Permit me Sir to beg your Excuse for My Intrusion, Allow me to mention My Most Respected Father was the class mate of the Rt Revd Bishop White, was Usherd by our Respected Country Man, Coln Laurens, in Business at the Time of his first appearance in Carolina, From the Repeated Losses that I have Sustained Induces me to request some small Post of Appointiment, further Respected Sir Allow me to Observe, Our Late President Mr Adams, Appointed my Deceased Brother as Midshipman in our Early Navy, by which means he lost his early Life,
               By the Loss of My Mother, for the Consolation of Three Sisters I have Appointed the Honble Judge Wm Johnson, to be the Protecter of them, myself having A family, to him for my Carracter, or General Gadesden, you can write, or the Collector, with every hopes that you may give me some Appointment, I subscribe Humbly Sir
               
                  William Alexander 
               
            